                             Case 2:20-cv-08708-DMG-PD Document 33 Filed 06/18/21 Page 1 of 11 Page ID #:560



                                  Milord A. Keshishian, SBN 197835
                              1   milord@milordlaw.com
                                  Stephanie V. Trice, SBN 324944
                              2   stephanie@milordlaw.com
                                  MILORD & ASSOCIATES, P.C.
                              3   10517 West Pico Boulevard
                                  Los Angeles, California 90064
                              4   Tel: (310) 226-7878
                                  Fax: (310) 226-7879
                              5
                                  Attorneys for Plaintiff
                              6   POCKETBOOK INT’L SA
                              7
                              8                            UNITED STATES DISTRICT COURT
                              9                           CENTRAL DISTRICT OF CALIFORNIA
                             10
                             11   POCKETBOOK INT’L SA;                  Case No.: 2:20-cv-8708 DMG (PDx)
                             12              Plaintiff,              POCKETBOOK INT’L SA’S REPLY IN
                                                                     SUPPORT OF ITS MOTION TO
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                                             vs.                     STRIKE DEFENDANTS’ UNFAIR
       (310) 226-7878




                             14
                                                                     COMPETITION COUNTERCLAIM
                             15   DOMAIN ADMIN/SITETOOLS, INC.; PURSUANT TO CCP 425.16, AND TO
                             16   and PHILIP ANCEVSKI aka FILIP      DISMISS UNDER RULE 12(b)(6) OR
                                  ANCEVSKI;                          STRIKE THE CANCELLATION,
                             17                                      REVERSE DOMAIN NAME
                             18              Defendants.             HIJACKING, AND UNFAIR
                                  __________________________________ COMPETITION COUNTERCLAIMS
                             19
                                                                     AND TO STRIKE AFFIRMATIVE
                             20   AND RELATED COUNTERCLAIMS          DEFENSES
                             21
                                                                        Date: June 18, 2021 hearing vacated ECF 32
                             22                                         Time: 9:30 a.m.
                             23                                         Courtroom: 8C
                             24
                             25
                             26
                             27
                             28



                                             POCKETBOOK’S REPLY IN SUPPORT OF ITS MOTION TO STRIKE
                                              PURSUANT TO CCP 425.16 AND DISMISS UNDER RULE 12(b)(6)
                             Case 2:20-cv-08708-DMG-PD Document 33 Filed 06/18/21 Page 2 of 11 Page ID #:561




                              1         Plaintiff Pocketbook Int’l SA (“Pocketbook”) submits its reply in support of its
                              2   motion to strike Defendants’ Domain Admin/Sitetools, Inc. and Philip Ancevski’s
                              3   counterclaim for Section 17200 unfair competition under California Code of Civil
                              4   Procedure § 425.16 (“anti-SLAPP statute”), to dismiss the three counterclaims under
                              5   Federal Rule of Civil Procedure § 12(b)(6), to strike the counterclaim’s references to the
                              6   UDRP proceedings and rulings, and to strike the affirmative defenses under Rule 12(f).
                              7   Pocketbook is to be awarded attorney’s fees and costs under the anti-SLAPP statute.
                              8
                              9                                       Legal Argument
                             10   A.    The Court should strike Defendants’ references to the UDRP decision.
                             11         This Court previously determined that the UDRP decision has no binding or
                             12   conclusive effect in this matter. Thus, Pocketbook maintains that reference to the UDRP
                                  proceeding in Defendants’ counterclaim is irrelevant and misleading.
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064
       (310) 226-7878




                             14         In light of the UDRP’s clear language providing for “independent
                                        resolution” of domain name disputes, the Court will not give any weight to
                             15         the UDRP panel decision in deciding Pocketbook’s ACPA claim.
                             16   (Order, ECF No. 23). In paragraph 13 of its counterclaim, Defendants allege that a
                             17   three-member expert domain dispute resolution panel unanimously denied Pocketbook’s
                             18   UDRP complaint. Beginning at page 16, lines 24 of the counterclaim and ending on
                             19   page 17, line 7, Defendants included a passage from the panel. Defendants characterized
                             20   the words of the panel as a holding that they did not act in bad faith. (Counterclaim,
                             21   ECF 25, p. 16, lines 22-23.) Pocketbook seeks to strike these statements from the
                             22   counterclaim.
                             23         Because the Court is not bound by a decision, ruling, or reasoning from the panel,
                             24   Defendants’ inclusion of the passage is entirely irrelevant or immaterial and prejudicial.
                             25   As the First Circuit recognized in Sallen v. Corinthians Licenciamentos LTDA, 273 F.3d
                             26   14, 24-26 (1st Cir. 2001), the UDRP provides for a mandatory administrative proceeding
                             27   “while permitting ‘independent’ judicial resolution of the same disputes. (Order, ECF
                             28   No. 23, p. 5.) This “second bite at the apple” (see Storey v. Cello Holdings, L.L.C., 347
                                                                         -1-
                                               POCKETBOOK’S REPLY IN SUPPORT OF ITS MOTION TO STRIKE
                                                PURSUANT TO CCP 425.16 AND DISMISS UNDER RULE 12(b)(6)
                             Case 2:20-cv-08708-DMG-PD Document 33 Filed 06/18/21 Page 3 of 11 Page ID #:562




                              1   F.3d 370, 381 (2d Cir. 2003)) makes the “first bite” completely immaterial.
                              2   “Immaterial” means the matter has no bearing on the controversy before the court.
                              3   Tucker v. American Int’l Group, Inc., 936 F. Supp. 2d 1, 15-16 (D. Conn. 2013).
                              4         Defendants compound the impropriety of quoting from the UDRP panel by
                              5   mischaracterizing the purported holding. They allege that the UDRP unanimously held
                              6   that Defendants did not act in bad faith. The UDRP did not make this holding from the
                              7   quoted passage; it merely articulated the higher burden of proof it was expecting: “In
                              8   such circumstances, the Panel would require to see very clear evidence of bad faith on
                              9   the part of Respondent if the Panel were to find in favor of Complainant.”
                             10   (Counterclaim, ECF No. 25, p. 17, lines 5-7.) Given the immaterial nature of the
                             11   allegation and Defendants’ miscomprehension as to its import, the Court should strike
                             12   the allegation.
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064
       (310) 226-7878




                             14         B.     The Court should strike or dismiss the cause of action for cancelation of
                                               Pocketbook’s federally registered trademark.
                             15
                             16         For purposes of Rule 12(b)(6), “claim” means a set of facts that, if established,
                             17   entitle the pleader to relief. Bell Atlantic Corp. v. Twombly (“Twombly”), 550 U.S. 544,
                             18   555, 127 S.Ct. 1955, 1964-1965 (2007). Where a purported claim fails to allege facts
                             19   sufficient “to support a cognizable legal theory,” dismissal under Rule 12(b)(6) is
                             20   proper. Caltex Plastics, Inc. v. Lockheed Martin Corp., 824 F.3d 1156, 1159 (9th Cir.
                             21   2016). “[F]ormulaic recitations of the elements of a cause of action” are insufficient if
                             22   not supported by factual allegations. Twombly, 550 U.S. at 555, 127 S.Ct. at 1965;
                             23   Ashcroft v. Iqbal (“Iqbal”), 555 U.S. 662, 679, 129 S.Ct. 1937, 1965 (2009). The
                             24   pleading must allege “enough facts to state a claim to relief that is plausible on its face.”
                             25   Twombly, 550 U.S. at 570, 127 S.Ct. at 1974. Twombly’s plausibility requirement is “to
                             26   prevent settlement extortion – using discovery to impose asymmetric costs on
                             27   defendants in order to force a settlement advantageous to the plaintiff regardless of the
                             28   merits of his suit.” Pension Benefit Guaranty Corp. ex rel. St. Vincent Catholic Med.
                                                                         -2-
                                               POCKETBOOK’S REPLY IN SUPPORT OF ITS MOTION TO STRIKE
                                                PURSUANT TO CCP 425.16 AND DISMISS UNDER RULE 12(b)(6)
                             Case 2:20-cv-08708-DMG-PD Document 33 Filed 06/18/21 Page 4 of 11 Page ID #:563




                              1   Ctrs. Retirement Plan v. Morgan Stanley Investment Mgmt. Inc., 712 F.3d 705, 719 (2nd
                              2   Cir. 2013).
                              3         Defendants failed to plead facts sufficient to constitute the relief for cancelation of
                              4   Pocketbook’s federally registered trademark. A federally registered trademark may be
                              5   canceled based on statutory grounds where the petitioner “believes that he is or will be
                              6   damaged … by the registration of a mark on the principal register ….” 15 U.S.C. §
                              7   1064. Abandonment of a registered trademark is a ground for cancelation. Id., subpara.
                              8   (3). However, the term “abandonment” is conclusory by definition: “A mark shall be
                              9   deemed to be ‘abandoned’ if either of the following occurs ….” 15 U.S.C. § 1127
                             10   (emphasis added). A mark deemed to be abandoned for nonuse is essentially an
                             11   adjudication or conclusion made from circumstances concerning the trademark owner’s
                             12   actions or inactions over a period of time.
                                        Defendants allege only the conclusory elements seeking the relief of cancelation:
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                                  Plaintiff’s failure to use the trademark in commerce for at least 6 years with no intention
       (310) 226-7878




                             14
                             15   to resume use of the trademark. Defendants argue that 6 years of nonuse constitutes a
                             16   prima facie case for abandonment when such facts are properly construed in light most
                             17   favorable to Defendants. (Opposition, ECF No. 29, p. 17, lines 11-14.) They boast,
                             18   “there is ample evidence to prove that Plaintiff did not intend to resume use.” (Id., line
                             19   19.) Though they have knowledge of these facts and circumstances (Id., lines 16-17),
                             20   they did not plead them, forcing Plaintiffs to have notice of them through discovery.
                             21   Holdings in Twombly and Iqbal prevent this evasive practice of pleading. If Defendants
                             22   cannot articulate the facts or circumstance to support their information and belief, then
                             23   the Court should dismiss their cause of action requesting the relief of cancelation.
                             24         Only persons that believe they are or will be damaged by the federally registered
                             25   trademark may seek cancelation. 15 U.S.C. § 1106; see United Shoe Machinery
                             26   Corporation v. Compo Shoe Machinery Corporation, 56 F.2d 292, 295 (“Certainly the
                             27   person seeking to cancel a registration or oppose an application for registration must
                             28   have a greater interest than a member of the general public who by such registration
                                                                          -3-
                                                POCKETBOOK’S REPLY IN SUPPORT OF ITS MOTION TO STRIKE
                                                 PURSUANT TO CCP 425.16 AND DISMISS UNDER RULE 12(b)(6)
                             Case 2:20-cv-08708-DMG-PD Document 33 Filed 06/18/21 Page 5 of 11 Page ID #:564




                              1   suffers no invasion of his rights and privileges.”). Defendants did not allege any facts
                              2   upon which it can be presumed they are damaged by Plaintiff’s federal registration. The
                              3   court may also dismiss this cause of action on the basis of this defect.
                              4
                              5         C.    The Court should strike or dismiss the cause of action for reverse domain
                                              name hijacking (“RDNH”) because Defendants still hold the domain
                              6               name.
                              7         15 U.S.C. § 1114(2)(D) limits the remedies given to the owner of a right
                              8   infringed. Pertinent to this dispute:
                              9         A domain name registrant whose domain name has been suspended,
                                        disabled, or transferred … may … file a civil action to establish that the
                             10         registration or use of the domain name by the registrant is not unlawful….
                                        The court may grant injunctive relief to the domain name registrant,
                             11         including reactivation of the domain name or transfer of the domain name to
                                        the domain name registrant.
                             12
                                  Id., subpara. (v) (emphasis added). The phrase, “has been suspended, disabled, or
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                                  transferred,” is worded in the present perfect tense, which refers to an action or state
       (310) 226-7878




                             14
                             15   that, either occurred at an indefinite time in the past or began in the past, and continued
                             16   to the present time. That is, the statute pertains only to those situations where the
                             17   registrant sustains the negative action to his, her, or its domain name at the time the
                             18   cause of action is initiated. See Aevoe Corporation v. Pace, 2021 WL 13069926, *4:
                             19         [B]ecause a claim for reverse hijacking requires that the domain name
                                        actually be suspended, disabled or transferred, Defendant cannot make out
                             20         such a cause of action.
                             21   The remedial portion of the statute supports the interpretation that a continued harm
                             22   must exist in order to state a RDNH cause of action. The statute empowers a court to
                             23   grant injunctive relief that essentially reverses the negative effect and reinstates
                             24   ownership or activation of the domain name. If the domain name is neither suspended,
                             25   disabled, nor transferred, the court is left with no remedy to grant. See Id.; see
                             26   Barcelona.com, Inc. v. Excelenti si mo Ayuntami ento de Barcelona, 330 F.3d 617, 624-
                             27   25 (4th Cir. 2003) (reasoning that even though domain name had not actually been
                             28   transferred, the WIPO order to transfer the domain name was within purview of statute’s
                                                                         -4-
                                               POCKETBOOK’S REPLY IN SUPPORT OF ITS MOTION TO STRIKE
                                                PURSUANT TO CCP 425.16 AND DISMISS UNDER RULE 12(b)(6)
                             Case 2:20-cv-08708-DMG-PD Document 33 Filed 06/18/21 Page 6 of 11 Page ID #:565




                              1   purpose to prevent the inevitable transfer by the registrar unless a court action is filed).
                              2         Defendants do not have a viable cause of action under 15 U.S.C. § 1114(2)(D)(v)
                              3   because its domain name is not presently suspended, disabled, or transferred. The
                              4   statute requires them to allege that their domain name “has been suspended, disabled, or
                              5   transferred.” They allege the domain name was temporarily suspended or disabled
                              6   during the pendency of the UDRP proceeding. (Counterclaim, ECF No. 25, ¶¶ 12, 21.).
                              7   Unlike the circumstances in Aevoe and Barcelona.com, Defendants retain ownership of
                              8   their domain name, and it is active. Their argument that their domain name could have
                              9   been transferred is insufficient. The statute does not provide a remedy for the possibility
                             10   of what might have been; if it did, Congress would have expressed its intent in this
                             11   regard. They further argue that the statute does not require the suspension to be in place.
                             12   Defendants provided no legal authority or analysis to support this proposition. In their
                                  counterclaim, they seek compensatory damages (Counterclaim, ECF No. 25, ¶ 23), yet
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                                  15 U.S.C. § 1114(2)(D) does not expressly provide such remedy.
       (310) 226-7878




                             14
                             15         Thus, the Court should grant Pocketbook’s Motion and dismiss or strike
                             16   Defendants’ cause of action for RDNH with prejudice.
                             17
                             18         D.     The Court should strike or dismiss the cause of action for unfair
                                               competition because it is based on Plaintiff’s protected activity and
                             19                because Defendants do not plead sufficient facts to specify a predicate
                                               act of unlawful, fraudulent, or unfair business practice.
                             20
                             21         Defendants’ cause of action for unfair competition is grounded in Pocketbook’s
                             22   filing of a UDRP complaint. After incorporating all previous allegations, Defendants
                             23   allege that “Plaintiff’s wrongful acts … are unlawful and unfair, and have caused
                             24   damage to Defendant [sic] and substantial injury to its [sic] business ….” Defendants do
                             25   not specify what acts of Plaintiff are wrongful in their counterclaim; however, they
                             26   explain their cause of action for unfair competition is “… about statements made by
                             27   Plaintiff in its UDRP complaint. (Opposition, ECF No. 29, p. 10, lines 14-21.).
                             28   Pocketbook’s statements made in a UDRP complaint, however, are protected activity
                                                                         -5-
                                               POCKETBOOK’S REPLY IN SUPPORT OF ITS MOTION TO STRIKE
                                                PURSUANT TO CCP 425.16 AND DISMISS UNDER RULE 12(b)(6)
                             Case 2:20-cv-08708-DMG-PD Document 33 Filed 06/18/21 Page 7 of 11 Page ID #:566




                              1   within the purview of California’s anti-SLAPP statute. Considering the UDRP
                              2   proceeding evolved or emanated from treaties with other sovereign nations, California’s
                              3   anti-SLAPP statute is to be broadly construed, and the UDRP necessarily contemplates
                              4   judicial action, the filing of a UDRP complaint is the type of activity California’s anti-
                              5   SLAPP statute was enacted to protect.
                              6         The World Intellectual Property Organization (“WIPO”) is an intergovernmental
                              7   organization, which in 1974 became one of the specialized agencies of the United
                              8   Nations system. Its’ mission is “to lead the development of a balanced and effective
                              9   international IP system that enables innovation and creativity for the benefit of all. Its
                             10   stated main objectives are “(i) to promote the protection of intellectual property
                             11   worldwide; and (ii) to ensure administrative cooperation among the intellectual property
                             12   Unions established by the treaties that WIPO administers.” See
                                  <https://www.wipo.int/treaties/en/convention/summary_wipo_convention.html>.
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                                  WIPO’s member states determine the direction, budget, and activities of the
       (310) 226-7878




                             14
                             15   organization. <https://www.wipo.int/members/en/>.
                             16         The Internet Corporation for Assigned Names and Numbers (“ICANN”) grew out
                             17   of the United States Government’s commitment to transfer policy and technical
                             18   management of the Domain Name System (“DNS”) to a non-profit corporation based in
                             19   the United States with global participation. In 1997, the United States Government
                             20   approved the transition of the technical management of the Domain Name System
                             21   (“DNS”) to the private sector. In 1998, the Department of Commerce formally
                             22   recognized ICANN as the new organization responsible for administering the DNS
                             23   through a Memorandum of Understanding signed by both parties.
                             24   <http://archive.icann.org/en/meetings/santiago/udrp-staff-report.htm>.
                             25         California’s anti-SLAPP statute is not limited to strictly judicial or official
                             26   proceedings. To the contrary, the Legislative purpose of the statute – to encourage
                             27   continued participation in matters of public significance – “shall be construed broadly.”
                             28   Cal. Code of Civ. P. § 425.16(a). For example, a filing before the National Association
                                                                         -6-
                                               POCKETBOOK’S REPLY IN SUPPORT OF ITS MOTION TO STRIKE
                                                PURSUANT TO CCP 425.16 AND DISMISS UNDER RULE 12(b)(6)
                             Case 2:20-cv-08708-DMG-PD Document 33 Filed 06/18/21 Page 8 of 11 Page ID #:567




                              1   of Securities Dealers (“NASD”) constituted protected activity under the “official body /
                              2   proceeding” prong of the anti-SLAPP statute. Fontani v. Wells Fargo Investments, LLC,
                              3   129 Cal.App.4th 719, 728-730 (reasoning that the NASD, acting under the aegis of the
                              4   Securities and Exchange Commission, is the primary regulatory body for the broker-
                              5   dealer industry and thus performs uniquely regulatory functions typically performed by a
                              6   governmental regulatory agency). Another example, complaints to Amazon.com
                              7   invoking its policy against unauthorized use of another’s trademark on its website was
                              8   deemed protected prelitigation communications subject to anti-SLAPP purview. Thimes
                              9   Solutions Inc. v. TP Link USA Corporation, 2020 WL 4353681 (C.D. Cal. 2020).
                             10            ICANN was created under the aegis of the United States government. Like the
                             11   NASD, it serves as the primary regulatory body for domain name registrations, and
                             12   registrants and members are required to follow its rules and policies. ICANN performs
                                  the uniquely regulatory functions typically performed by a governmental regulatory
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                                  agency in that such regulatory functions were transitioned from the United States
       (310) 226-7878




                             14
                             15   government to ICANN. In addition, the UDRP’s clear language contemplates the
                             16   initiation of the judicial process. UDRP, ¶ 4(k). Thus, Defendants’ counterclaim is
                             17   barred by the anti-SLAPP statute because the UDRP proceeding was filed in furtherance
                             18   of Pocketbook’s exercise of its free speech rights. Cal. Civ. Proc. Code § 425.16. Also,
                             19   statements made during the UDRP proceeding cannot form the basis of Defendants
                             20   counterclaim because its barred by California’s litigation privilege. Cal. Civ. Code §
                             21   47(b).
                             22            Defendants argue that while the WIPO is quasi-public for the purpose of protected
                             23   activity, Forum is not. Defendants fail to recognize that, like WIPO, ICANN has
                             24   approved Forum (identified as “National Arbitration Forum”) to serve as an accredited
                             25   dispute resolution service provider. <https://www.icann.org/resources/pages/providers-
                             26   6d-2012-02-25-en>. Clicking on the hyperlink, National Arbitration Forum, directs you
                             27   to the home page of Forum. In addition, Defendants allege that their domain name
                             28   registrar immediately disabled their ability to update or transfer the domain name upon
                                                                           -7-
                                                 POCKETBOOK’S REPLY IN SUPPORT OF ITS MOTION TO STRIKE
                                                  PURSUANT TO CCP 425.16 AND DISMISS UNDER RULE 12(b)(6)
                             Case 2:20-cv-08708-DMG-PD Document 33 Filed 06/18/21 Page 9 of 11 Page ID #:568




                              1   Plaintiff’s filing of its UDRP complaint with Forum. Defendants concede that
                              2   Pocketbook’s administrative complaint with a purportedly private entity had
                              3   repercussions directing its registrar to temporarily suspend their domain name rights,
                              4   akin to a court’s issuance of a preliminary injunction. In this regard, Forum served the
                              5   function of an administrative agency or under the aegis of an administrative agency –
                              6   ICANN. Pocketbook’s UDRP complaint was akin to a petition to a governmental-type
                              7   agency, immunized under the Noerr-Pennington doctrine.
                              8         Pocketbook has, therefore, satisfied the first prong – its filing of a UDRP
                              9   complaint in accordance with the mandatory rules promulgated by ICANN is protected
                             10   activity under California’s anti-SLAPP statute. Defendants have not demonstrated a
                             11   probability of success on the merits. They miscomprehend the legal standard employed
                             12   in anti-SLAPP adjudications arguing, “Plaintiff has not come close to establishing by a
                                  ‘reasonable probability’ that the Plaintiff will prevail on these claims.” (Opposition,
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                                  ECF No. 29, p. 11, lines 15-16.). It is Defendants that bear the burden of reasonable
       (310) 226-7878




                             14
                             15   probability.
                             16         Defendants do not sufficiently plead facts to support a cause of action for unfair
                             17   competition; therefore, they have not demonstrated a reasonable probability they will
                             18   prevail. Defendants’ reliance upon their causes of action for cancelation and RDNH are
                             19   immaterial to the second prong of the anti-SLAPP statute. Cancellation does not involve
                             20   an adjudication of the type of wrongdoing contemplated in an unfair competition claim.
                             21   The same is true when pleading cause of action for RDNH. Instead, Defendants’ unfair
                             22   competition claim is rooted in Pocketbook’s filing of a UDRP complaint. Defendants
                             23   allege that Pocketbook knowingly made false statements in its UDRP complaint. Even
                             24   though they identify the particular statements, Defendants do not allege which
                             25   statements are false. Making a material misrepresentation implies fraud under
                             26   California’s unfair competition statute. Federal courts require a party to plead fraud with
                             27   particularity. Fed. R. Civ. P. 9(b). Defendants do not plead with any particularity its
                             28   allegations that Plaintiff committed fraud in its UDRP complaint.
                                                                           -8-
                                                 POCKETBOOK’S REPLY IN SUPPORT OF ITS MOTION TO STRIKE
                                                  PURSUANT TO CCP 425.16 AND DISMISS UNDER RULE 12(b)(6)
                             Case 2:20-cv-08708-DMG-PD Document 33 Filed 06/18/21 Page 10 of 11 Page ID #:569




                              1         For these reasons, the Court should strike or dismiss Defendants’ cause of action
                              2   for unfair competition.
                              3
                              4         E.   The Court should strike or dismiss Defendants’ affirmative defenses.
                              5         Defendants’ agree that the court should strike their affirmative defenses for failure
                              6   to state a claim, lack of damages, unjust enrichment, frivolous claims, and right to
                              7   amend. (Opposition, ECF No. 29, pp. 22-23.)
                              8         Defendants’ argument for why the court should not strike its “failure to police”
                              9   affirmative is confusing. Defendants allege that Pocketbook waited nine years after they
                             10   obtained the domain name to file the UDRP complaint. Yet, in its opposition, they argue
                             11   that Pocketbook waited two years to allege infringement. Defendants, however, do not
                             12   address Pocketbook’s argument that a failure to police requires pleading and proof of an
                                  owner’s intent to abandon the trademark or a course of conduct causing the mark to
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                                  become generic or lose its significance as a trademark. In this regard, Defendants have
       (310) 226-7878




                             14
                             15   not articulated which prong it bases its affirmative defense or set forth the facts
                             16   supporting either prong.
                             17         Despite their arguments, Defendants did not plead the requisite prejudice for
                             18   laches or facts demonstrating Pocketbook’s waiver, consent, ratification, or
                             19   acquiescence.
                             20         Defendants’ affirmative defense of unclean hands is identical to their allegation
                             21   concerning Pocketbook’s misrepresentations in its UDRP complaint. They add that
                             22   Pocketbook committed fraud upon the United States Patent and Trademark Office “in
                             23   procuring its trademark registrations.” However, Defendants did not make any factual
                             24   allegations in their answer, though they admit that some factual bases for its affirmative
                             25   defenses are required. Further, fraud should be pleaded with particularity, which
                             26   Defendants have failed to plead.
                             27         Thus, the Court should strike the aforementioned affirmative defenses.
                             28

                                                                         -9-
                                               POCKETBOOK’S REPLY IN SUPPORT OF ITS MOTION TO STRIKE
                                                PURSUANT TO CCP 425.16 AND DISMISS UNDER RULE 12(b)(6)
                             Case 2:20-cv-08708-DMG-PD Document 33 Filed 06/18/21 Page 11 of 11 Page ID #:570




                              1                                           Conclusion
                              2         Pocketbook’s UDRP complaint was protected activity, and Defendants do not
                              3   demonstrate a probability of success on their unfair competition counterclaim.
                              4   Therefore, this Court should strike the cause of action for unfair competition and award
                              5   Plaintiff its attorneys’ fees and costs. The Court should also dismiss the causes of action
                              6   for cancellation and RDNH and strike all references to and ruling in the UDRP
                              7   proceeding. The Court should also dismiss the subject affirmative defenses because they
                              8   are either not affirmative defenses or are insufficiently pleaded.
                              9
                             10                                                 Respectfully submitted,
                             11   Dated: June 18, 2021                          MILORD & ASSOCIATES, P.C.
                             12
                                                                                /s/Milord A. Keshishian
MILORD & ASSOCIATES, PC




                             13
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                                                                                Milord A. Keshishian
       (310) 226-7878




                             14
                                                                                Attorneys for Plaintiff
                             15                                                 POCKETBOOK INT’L SA
                             16
                             17
                             18
                             19
                             20
                             21
                             22
                             23
                             24
                             25
                             26
                             27
                             28

                                                                         -10-
                                               POCKETBOOK’S REPLY IN SUPPORT OF ITS MOTION TO STRIKE
                                                PURSUANT TO CCP 425.16 AND DISMISS UNDER RULE 12(b)(6)
